Per Curiam.

Appellee, in its brief in this court, concedes that the “Jackpot” and “Tip-Top” commercials were taxable. The decision of the Board of Tax Appeals, modified by excepting therefrom the “Jackpot” and “Tip-Top” commercials, is neither unreasonable nor unlawful, and, as so modified, is affirmed. Zinc Engravers v. Bowers, Tax Commr., 168 Ohio St. 43; White Castle System, Inc., v. Bowers, Tax Commr., 172 Ohio St. 141.

Decision modified and, as modified, affirmed.

Taft, C. J., Matthias, O’Neill, Herbert and Guernsey, JJ., concur.
Zimmerman and Brown, JJ., dissent.
Guernsey, J., of the Third Appellate District, sitting for Schneider, J.